UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 94-7083



MICHAEL W. SLOAN,

                                              Plaintiff - Appellant,

         versus

EDWARD W. MURRAY; VIRGINIA DEPARTMENT OF
CORRECTIONS; COMMONWEALTH OF VIRGINIA; R. F.
WILSON; SARA THOMAS; LOU ANN WHITE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-93-314-R)

Submitted:   March 21, 1996                 Decided:   March 29, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Michael W. Sloan, Appellant Pro Se. Mary Elizabeth Shea, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Sloan v. Murray, No. CA-93-314-R (W.D. Va. Nov. 30, 1993 &
Aug. 31, 1994). We further deny Appellant's "Motion for Judgment."

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                2